492 P.2d 616 (1972)
LAS VEGAS INSURANCE ADJUSTERS, a Nevada corporation, Appellant,
v.
Lehmann M. PAGE, Respondent.
No. 6615.
Supreme Court of Nevada.
January 24, 1972.
John Marshall, Las Vegas, for appellant.
Denton & Monsey, Las Vegas, for respondent.

OPINION
PER CURIAM:
We affirm the summary judgment entered below since there is no genuine issue as to any material fact. NRCP 56(c). The appellant's claim for money from the respondent was compromised and settled by written agreement between them. The appellant's effort to avoid the binding effect of that agreement is denied by the record which shows conclusively that the agreement was entered into with full knowledge of all relevant facts.
Affirmed.